UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1973



MARK MOYERS,

                                               Petitioner - Appellant,

          versus


BIANCA RICCHIONE,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Joseph F. Anderson, Jr., District
Judge. (CA-99-125-MC)


Submitted:     January 20, 2000             Decided:   February 2, 2000


Before WILLIAMS,* MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Moyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
       Judge Williams did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
PER CURIAM:

     Mark Moyers appeals the district court’s order of his civil

action. We have reviewed the record and the district court’s opin-

ion and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.       See Moyers v. Ricchione, No. CA-

99-125-MC (D.S.C. June 17, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.   We also deny Moyers’ motion to remand.




                                                              AFFIRMED




                                   2